Report of Independent Registered Public Accounting Firm The Board of Directors and Management The Student Loan Corporation: We have examined management’s assessment, included in the accompanying Management Assessment of Compliance with Applicable Servicing Criteria, that The Student Loan Corporation (The Company) complied with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission’s Regulation AB for the asset backed securities transactions involving student loans for which the Company acted as servicer (the Platform), except for servicing criteria 1122(d)(1)(iii), 1122(d)(2)(ii), 1122(d)(2)(iii), 1122(d)(2)(vi), 1122(d)(3)(i)(criteria A and B only), 1122(d)(3)(ii), 1122(d)(4)(v), 1122(d)(4)(x), 1122(d)(4)(xi), 1122(d)(4)(xii), and 1122(d)(4)(xiii), which the Company has determined are not applicable to the activities it performs with respect to the Platform as of and for the twelve months ended December 31, 2008.
